Candler, J.
1. The evidence objected to was irrelevant; but while the court should not have allowed the question, the answer given by the witness was suoh as to render its effect harmless to the complaining party.
2. Where a verdict and judgment have been obtained by the plaintiff in an action for damages for the seduction of the plaintiff’s daughter, the defendant is not entitled to «a new trial on the ground of newly discovered evidence by reason of the fact that, subsequently to the trial of the civil action, he was tried under an indictment charging him with the seduction of the plaintiff’s daughter and found guilty of fornication.
3. The evidence was conflicting; but that for the plaintiff, as to seduction, brought the case within the ruling of this court in Cherry v. State, 112 Ga. 871, and the verdict was warranted.

Judgment affirmed.


All the Justices concur.